Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restriction
 	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a conversion station.
Group II, claim(s) 11-18 and 23, drawn to a process.
Group III, claim(s) 19-22, drawn to a system.
 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of align the web within the conversion zone based on the image information, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kammann (US 5,535,655) in view of Gonzalez et al. (US 2016/0158890).
 	Regarding claim 1, Kamamann discloses “a conversion station” (abstract) comprising: 
 	“a mechanism to support at least some portion of a manufactured web” (col.7 at lines 32-43, i.e., a first plate, or first plate means, 18 which is carried by the base 16 and which is movable transversely to the direction of movement of the web of material, the plate 18 being referred to hereinafter as the transverse plate); 
 	“a conversion device located above the mechanism, the conversion device operable to traverse a conversion zone located below the conversion device to bring a cutting member into contact with the web to convert the web into one or more individual products” (Col.11 at lines 4-17, i.e., At any event the above-described arrangement provides that the weight of the top tool 12 is carried by the piston rod 80 and thus by the drive means, so that, when adjusting the punching tool assembly relative to the portion to be cut out of the web of material by operation of the punching tool assembly. Fig.1 shows the conversion device 12 above the mechanism 18 and the conversion device 12. Col.2 at lines 49-56, i.e., a top tool and which is movable for accurate adjustment thereof relative to the web of material. Col.7 at lines 22-32, i.e., a top tool 12. The latter is relatively movable vertically with respect to the bottom tool 10. Examiner interpreted that a user defined region (fig.1) within the gap between 12 and 10 is the conversion zone such that the conversion device 12 travel across the user defined region); 
 	“an image capturing device” (col.7 at lines 10-23, i.e., camera), “the image capturing device operable to capture image information by imaging the one or more features located on the web while the features are positioned within the conversion zone” (col.7 at lines 10-23, i.e., The register marks are detected by a camera and compared to the desired or reference positions of such register marks, relative to the punching tool assembly. The desired or reference positions of the register marks are suitably stored in a control arrangement. In the event of a deviation in respect of the actual position of the reference marks from the reference position, the punching tool assembly is adjusted in the manner described hereinafter so as to align it with the portion to be punched out, so that the actual position of the register marks corresponds to the reference position. The punching operation can then be appropriately carried out. Examiner noted that “features” is not particular defined in the claim so that features can be the web and structures positioned within the conversion zone); and 
 	“a control system operable to align the web within the conversion zone based on the image information” (col.7 at lines 1-22, i.e., The web of material is introduced with a stepping motion into the punching apparatus. In that operation, drive motors (not shown) which are operable to produce the transportation movement of the web of material are suitably controlled to orient and align the web of material relative to the punching tool assembly of the punching apparatus, in the longitudinal direction of the web of material, that is to say in the transportation direction thereof. The web of material is for example provided with markings which, as register marks, are associated with each portion of material which is to be cut out of the web of material by means of punching. The register marks are detected by a camera and compared to the desired or reference positions of such register marks, relative to the punching tool assembly. The desired or reference positions of the register marks are suitably stored in a control arrangement. In the event of a deviation in respect of the actual position of the reference marks from the reference position, the punching tool assembly is adjusted in the manner described hereinafter so as to align it with the portion to be punched out, so that the actual position of the register marks corresponds to the reference position.  Examiner interpreted that the control system is the drive motors and a control arrangement). 
 	Kammann is silent regarding an image capturing device located above the mechanism and adjacent to the conversion device but outside the conversion zone, the image capturing device positioned at a non-perpendicular imaging angle relative to a surface plane of the web.
 	Gonzalez et al. teaches “an image capturing device located above the mechanism and adjacent to the conversion device but outside the conversion zone, the image capturing device positioned at a non-perpendicular imaging angle relative to a surface plane of the web.” (fig.1, 118 and para.0052 and para.0073, i.e., verification system 416 that may include a vision system (e.g., a camera)). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kammann with Gonzalez et al., by arrange the Kammann’s camera according to Gonzalez et al.’s camera position, to provide proper capturing angle for better capturing the image. See MPEP 2144, VI. C. Rearrangement of Parts. 


 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761